Exhibit 99.2 MEETME, INC. INDUCEMENT OMNIBUS INCENTIVE PLAN (as amended and restated, effective February 27, 2017) MeetMe, Inc. (the “ Company ”), a Delaware corporation, established and adopted the 2016 Inducement Omnibus Incentive Plan (the “ Plan ”), effective October 1, 2016. The Plan is hereby amended and restated to increase the number of Shares issuable hereunder, effective February 27, 2017. All Awards under the Plan are intended to qualify as employment inducement grants as described in Rule 5635(c)(4), or any successor provision, of the Nasdaq Listing Rules. 1. PURPOSE OF THE PLAN The purpose of the Plan is to assist the Company and its Subsidiaries in attracting and retaining selected individuals to serve as employees who are expected to contribute to the Company's success by providing an inducement material for such individuals to enter into employment with the Company or any of its Subsidiaries, and to achieve long-term objectives that will benefit stockholders of the Company through the additional incentives inherent in the Awards hereunder. 2. DEFINITIONS “ Award ” shall mean any Option, Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award, Other Share-Based Award, Performance Award or any other right, interest or option relating to Shares or other property (including cash) granted pursuant to the provisions of the Plan. “ Award Agreement ” shall mean any agreement, contract or other instrument or document evidencing any Award hereunder, whether in writing or through an electronic medium. “ Board ” shall mean the board of directors of the Company. “ Code ” shall mean the Internal Revenue Code of 1986, as amended from time to time. “ Committee ” shall mean the Compensation Committee of the Board or a subcommittee thereof formed by the Compensation Committee to act as the Committee hereunder. The Committee shall consist of no fewer than two non-employee members of the Board, each of whom is (i) a “non-employee director” within the meaning of Rule 16b-3 under the Exchange Act and (ii) an “independent director” for purpose of the rules of the principal U.S. national securities exchange on which the Shares are traded, to the extent required by such rules. “ Dividend Equivalents ” shall have the meaning set forth in Section 11.5. 2. 7 . “ Employee ” shall mean any employee of the Company or any Subsidiary and any prospective employee conditioned upon, and effective not earlier than, such person becoming an employee of the Company or any Subsidiary
